Citation Nr: 9932873	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  96-49 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from March 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1993 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in January 1999, at 
which time it was remanded for additional development. 


FINDING OF FACT

The veteran has reported an inservice stressor, and there is 
competent medical evidence linking that stressor to a current 
diagnosis of PTSD.


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service personnel records show that he served 
in Germany from July 1968 to February 1970 and that his 
military occupational specialty (MOS) was a light weapons 
infantryman.  On arrival in Germany he was assigned as a 
light truck driver.  He was assigned to Headquarters and 
Headquarters Company 1st Battalion 87th Infantry. 

The veteran's service medical records are negative for 
complaints, treatment or diagnoses for a psychiatric 
disability.  The veteran's October 1969 separation 
examination shows a normal psychiatric evaluation.  

VA outpatient treatment records dated from January 1993 to 
February 1994 show that the veteran was treated and diagnosed 
with PTSD secondary to trauma experienced in Germany.  

The veteran was accorded a VA PTSD examination in January 
1995.  At that time, he reported that he did not serve in 
combat but experienced an event that occurred while stationed 
at Baumholder on maneuvers in the field.  He reported that in 
the summer of 1970 his unit was put alert and while they were 
in convoy on the way to the field, he reported "we pulled 
behind a 577 armored personnel carrier which was a troop 
carrier that transported approximately eleven people."  He 
reported that the hydraulics locked up and the armored 
carrier went over the bridge and into the water.  He reported 
that he immediately started procedures to rescue because he 
was a welder and accustomed to such accidents as well as a 
qualified scuba diver.  He reported as he was preparing to 
jump in the water, an officer pulled up and told him to stop 
what he was doing as they were already dead and had to keep 
going.  

He reported that the night of the incident he experienced his 
first nightmare in which he saw the back of the carrier, the 
two openings that were there and through one of the openings 
was an arm.  He reported recurrent distressing dreams.  

On examination, he was described as pleasant and cooperative.  
It was noted that he had difficulty discussing the incident 
and broke down and cried.  His memory was fair for recent and 
remote events.  He handled abstractions easily and serial 
subtractions without any difficulty.  There was no evidence 
of overt psychotic manifestations.  The diagnoses were: Axis 
I- PTSD, chronic, severe, and alcohol dependence in remission 
times six years; Axis II- none; Axis III- alcoholic 
cirrhosis, dyslexia; Axis IV- severity of psychosocial 
stressors; Axis V-Global Assessment of Functioning Scale- 50.  

In an addendum, it was noted that the veteran was seen again 
in June 1995 with no change in status.  

VA outpatient treatment records dated from February 1996 to 
March 1999 show that the veteran was seen intermittently for 
PTSD.

The veteran was accorded a personal hearing in March 1997.  
At that time he testified that he had no preservice mental 
illness.  He reported that he drove an armored personnel 
carrier.  On a combined field exercise, he witnessed an 
armored carrier from another unit go off a bridge into the 
water.  He attempted to get people out of the carrier by 
hooking a cable to it, however, an officer would not allow 
him to go into the water.  He was ordered to leave the area.  
He learned that approximately eleven people had drowned.  He 
reported that he was not interviewed as part of the 
investigation that was done.  He reported that the incident 
occurred in 1968 or 1969 near Baumholder Germany.  

The record shows that the veteran has been requested to 
provide specific information as to event claimed as a 
stressor.  The veteran has not responded.  

Pertinent Law and Regulations

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).  Where there is a clear diagnosis of PTSD, an 
appellant's assertions of participation in combat are 
generally accepted as true for purposes of determining 
whether the claim is well grounded.  Falk v. West, 12 Vet. 
App. 402, 404 (1999); but see Samuels v. West, 11 Vet. App. 
11 Vet. App. 433 (1998) (VA is not required to accept the 
truthfulness of inherently incredible assertions).


Analysis

The Board concludes that the veteran's claim for service 
connection for PTSD is well grounded because the medical 
evidence shows that a diagnosis of PTSD has been rendered, 
the veteran has provided competent lay evidence of in-service 
stressors, and there is medical evidence indicating that the 
PTSD is related to the claimed stressors.  Gaines v. West, 11 
Vet. App. 353 (1998).  VA has a duty, therefore, to assist 
him in the development of facts pertinent to the claim.  38 
U.S.C.A. § 5107(a); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).



ORDER

The claim for service connection for PTSD is well grounded.



REMANDED

In its previous remand the Board instructed the RO to contact 
the U.S. Armed Services Center for Research of Unit Records 
(USASCCRUR).  The RO has not undertaken this development.  A 
remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.  The 
Board further notes that current provisions of the manual 
M21-1, require that where the only missing element in a PTSD 
claim is confirmation of an inservice stressor, the RO will 
contact USASCRUR, and that denial solely because of an 
unconfirmed stressor is improper unless the claim has first 
been reviewed by USASCRUR.  M21-1, Part III, Para. 5.14 
(April 30, 1999).

In view of the foregoing, this case is REMANDED for the 
following:


1.  The RO should contact USASCRUR and 
request any information that might 
confirm that the veteran's unit, the 1st 
Battalion of the 87th infantry 
(Mechanized) was present in Baumholder, 
Germany in 1968, 1969, or the Summer of 
1970, and that there was an incident 
while the veteran's unit was in that 
vicinity in which 11 people drowned when 
an armored personnel carrier fell over 
the side of a bridge.

2.  If USASCRUR requests additional 
information, the veteran should be 
informed of that fact and be given an 
opportunity to supply the additional 
information.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should then readjudicate the veteran's 
claim.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

